Relator filed an application for a racing permit under Chapter 14832, Acts 1931. The permit was denied, and mandamus has been applied for on the theory that the granting of permits when applications are made in proper form, is a non-discretionary mandatory duty on the part of the State Racing Commission under Chapter 14832, supra.
In the present case the Court is of the opinion that no sufficient legal cause for denial of the permit has been made to appear conceding arguendo that the claimed discretion on the part of the State Racing Commission to deny permits, under certain circumstances, exists.
When discretion is given by law, but is arbitrarily or clearly erroneously exercised or abused by the official action of a board, such as the State Racing Commission, such official action is subject to judicial review on mandamus and redress may be had on such writ, where no other adequate legal remedy exists. State v. Finley, 30 Fla. 302, 11 Sou. Rep. 500; State v. Kirke, 12 Fla. 278, 95 Am. Dec. 314; *Page 144 
State ex rel. Tullidge, v. Hollingsworth, 103 Fla. 801, 138 Sou. Rep. 372.
Peremptory writ awarded.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.